Chapman, J.
The respondent filed an answer to the complaint; the issue thus framed has been tried before a jury, pursuant to the provisions of the statute; and a verdict has been rendered for the complainant. An order has been thereupon made for a warrant to summon a sheriff’s jury to estimate the complainant’s damages.
The respondent moved for leave to file another answer, alleg ing that the damages had been settled by arbitrament and award The court granted leave to file the answer upon the terms stated in the report as to costs. But the respondent claimed the right to file the answer without payment of costs, and excepted to the ruling of the court which required him to pay costs as a condition of filing it. As there has not yet been any final determination of the cause in the superior court, the exceptions are brought here prematurely, and must be dismissed. Bennett v. Clemence, 3 Allen, 431. Gen. Sts. c. 149, § 12.
But the court deem it proper to say that they know of no practice which would authorize the court, after a proper issue has once been tried to a jury, and a verdict has been rendered upon it, to authorize a supplemental answer to be filed, for the purpose of trying a new issue to a new jury. Sometimes, when a cause has been settled by the parties out of court, the court will itself hear them, and make a proper disposition of the cause. But in a case like the present, a writ of audita querela would seem to be a proper proceeding, if the complainant is proceeding to prosecute his suit after it has been settled. Lovejoy v. Webber, 10 Mass. 101. In such a proceeding, an issue can be framed to a jury if necessary. Gen. Sts. c. 145, § 4. If the award was designed to make a final disposition of the cause, it can be so determined ; or if it was lesigned to be merely a substitute for *276the verdict of a sheriff’s jury, and form a basis for a judgment in the cause, that can be determined; and a judgment can be rendered which shall be conformable to all the equitable and legal rights of both parties. Exceptions dismissed.